United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                          F I L E D
                                                  In the                                September 10, 2007
                         United States Court of Appeals                               Charles R. Fulbruge III
                                       for the Fifth Circuit                                  Clerk
                                            _______________

                                              m 07-30111
                                            Summary Calendar
                                            _______________




                                           VINCENT BRUNO,

                                                               Plaintiff-Appellant,

                                                 VERSUS

          MICHAEL STARR; RMS HOLDINGS, L.L.C.; W. CHRISTOPHER BEARY;
                         JAMES STARR; AND RUTH STARR,

                                                               Defendants-Appellees.



                                     _________________________

                             Appeal from the United States District Court
                                for the Eastern District of Louisiana
                                         m 2:05-CV-1887
                               ______________________________



Before SMITH, WIENER, and OWEN,                            Vincent Bruno appeals the imposition of
  Circuit Judges.                                      sanctions. Finding no abuse of discretion, we
                                                       affirm.
PER CURIAM:*
                                                           This appeal stems from a RICO complaint
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
                                                           *
and is not precedent except under the limited              (...continued)
                                     (continued...)    circumstances set forth in 5TH CIR. R. 47.5.4.
Bruno filed against defendants and their law-             rule 11(b)(2), which makes the filing of legally
yer, W. Christopher Beary. The court granted              frivolous pleadings sanctionable. Id. at 567-
defendants’ motion to dismiss under Federal               68.
Rule of Civil Procedure 12(b)(6), and we af-
firmed because “Bruno’s claims as plead are                   Bruno argues on appeal that he should not
clearly foreclosed by this court’s precedent.”            have been sanctioned for his attorney’s actions
Bruno v. Starr, 182 F. App’x 297, 298 (5th                and asserts that he was relying on his lawyer’s
Cir. 2006).                                               advice that his claims were legally sound. This
                                                          contention overlooks the court’s rationale for
    Defendants moved for sanctions against                its imposition of sanctions. If Bruno had been
Bruno and his attorney under Federal Rule of              sanctioned for advancing legally frivolous
Civil Procedure 11, claiming there was no le-             arguments, his reasoning would have merit.
gal basis for the RICO claims and that the suit           Only Bruno’s attorney, however, was sanc-
was filed for an improper purpose. The dis-               tioned for the frivolous claims; Bruno was
trict court found that Bruno and his attorney             sanctioned for filing this lawsuit for the im-
had violated rule 11, and it imposed sanctions            proper purpose of harassment. See FED. R.
of $11,500 on each of them.1 The court con-               CIV. P. 11(b)(1). He continued to file lawsuits
cluded that the lawyer had not made a reason-             on which he was denied reliefSSfive in totalSS
able inquiry into the relevant law and that Bru-          arising from the same claim. He overlooks the
no had sued for an improper purpose. The                  plain language of rule 11, which states that
court noted that Bruno had filed five suits for           sanctions can be levied against parties for, in-
claims arising out of the same transaction, that          ter alia, filing suits for the improper purpose
he had been denied relief in all of them, and             of harassment. Accordingly, the district
that the serial filing constituted harassment.            court’s ruling is not based on an erroneous
                                                          vew of the law.
   “This Court reviews the imposition of sanc-
tions for an abuse of discretion.” Maguire Oil                Bruno also argues that the court incorrectly
Co. v. City of Houston, 143 F.3d 205, 208                 found that he was denied relief in his five prior
(5th Cir. 1998) (quoting Matta v. May, 118                suits and that it incorrectly found that he had
F.3d 410, 413 (5th Cir. 1997)). “A court                  been ordered to pay damages and attorney’s
abuses its discretion to impose sanctions when            fees for improperly causing a temporary re-
a ruling is based on an erroneous view of the             straining order to be issued.2 We will disturb
law or on a clearly erroneous assessment of               the factual findings of the district court only if
the evidence.” Id. Rule 11 authorizes the                 they are clearly erroneous. Bruno does not
imposition of sanctions against a party as well           provide any citations to the record in his
as his attorney. See Skidmore Energy, Inc. v.             allegations that the court’s factual findings are
KPMG, 455 F.3d 564, 567 (5th Cir.), cert. de-             incorrect; he only summarily states that the
nied 127 S. Ct. 524 (2006). Parties generally
may not, however, be sanctioned for violating
                                                             2
                                                                The record includes an order from a state
                                                          court directing that Bruno and his co-plaintiff “are
   1
     In their Rule 11 motion, defendants requested        responsible for damages, including attorney’s fees,
their total attorneys’ fees, $35, 208.86, which the       for the wrongful issuance of the Temporary Re-
court found was excessive.                                straining Order.”

                                                      2
findings are wrong. This is insufficient to
establish clear error.3

   AFFIRMED.4




   3
     “Clear error exists if (1) the findings are with-
out substantial evidence to support them, (2) the
court misapprehended the effect of the evidence,
and (3) although there is evidence which if credible
would be substantial, the force and effect of the
testimony, considered as a whole, convinces the
court that the findings are so against the preponder-
ance of credible testimony that they do not reflect
or represent the truth and right of the case.” Water
Craft Mgmt., LLC v. Mercury Marine, 457 F.3d
484, 488 (5th Cir. 2006) (citing Moorhead v.
Mitsubishi Aircraft Int’l, Inc., 828 F.2d 278, 283
(5th Cir. 1987)). See also United States v. Infante,
404 F.3d 376, 393-94 (5th Cir. 2005) (“As long as
a factual finding is plausible in light of the record
as a whole, it is not clearly erroneous.”).
   4
     Defendants’ motion to strike Bruno’s brief and
its exhibits is DENIED.

                                                         3